El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El demandante Miguel J. Arzuaga adquirió el título de cierta propiedad a virtud de un procedimiento ejecutivo su-mario iniciado por él contra Cándido Ramírez Muñoz. Más tarde el referido Miguel J. Arzuaga inició un pleito de desa-hucio contra Cándido Ramírez Muñoz y obtuvo sentencia a su favor, la cual fué apelada a la Corte Suprema por el de-mandado y ésta con fecha de mayo 29, 1936 dictó sentencia revocando la dictada por la Corte de Distrito de Humacao, porque Cándido Ramírez Muñoz tenía un derecho de hogar seguro sobre la finca ejecutada (ante pág. 106). El señor Arzuaga, después de terminado el pleito de desahucio con-signó en la Corte de Distrito de Humacao, dentro del eje-cutivo hipotecario la suma de quinientos dólares, importe de dicho hogar seguro, toda vez que dentro de ese ejecu-*777tivo fué que se presentó la reclamación. Posteriormente el derdandante radicó nueva demanda de desahucio, y es de la sentencia declarando con lugar esa demanda que ahora se apela.
El efecto de la decisión de esta corte fué que el deman-dante no tenía causa de acción al tiempo de iniciar el primer pleito de desahucio, ya que el demandado tenía un derecho de hogar seguro.
El demandante en algún período de estos procedimientos, conforme ya se ha dicho, depositó quinientos dólares en el ejecutivo sumario. Colegimos de los autos que están ante nos y de las admisiones de las partes, que el demandado fué debidamente notificado de este depósito. No existe conten-ción alguna en sentido contrario.
El punto principal suscitado por el apelante en la corte inferior y en este tribunal ahora es que los quinientos dó-lares debieron haberse depositado en corte a virtud de un procedimiento ordinario de consignación; que el pag'o del dinero en el procedimiento ejecutivo no era suficiente, es-pecialmente toda vez que el deudor no era parte en dicho recurso.
No se insiste grandemente en el hecho de que el deudor no era parte, y no le daremos especial consideración por las razones que aparecerán más adelante. El apelado ha so-licitado se desestime el recurso por frívolo.
Nos sentimos obligados a resolver, y el apelante no nos convence de lo contrario, que cuando una persona obtiene el título de una finca* sujeto a la reclamación de hogar se-guro, ella puede deshacerse de esa reclamación pagando al que tiene ese derecho la suma de quinientos dólares. De-cidimos que este pago puede hacerse en efectivo, quizá por cheque certificado, y de seguro puede efectuarse mediante depósito en corte, con notificación del mismo al deudor hi-potecario. Parece probable que la idea del apelante es re-tener la posesión de la finca por un período mayor del qué *778dura su derecho de hogar seguro, y las cortes uo deben prestarle otra ayuda que uó sea protegerle en tal derecho.
Los hechos de este caso no están controvertidos y el ape-lante mismo ha elevado las notas taquigráficas para demos-trar las cuestionés que se hallan pendientes.
En la corte inferior se plantearon otras defensas, pero han sido abandonadas o no se ha insistido en ellas ante este tribunal.

Debe desestimarse el recurso por frívolo.

Los Jueces Señores Presidente del Toro y Asociado Córdova Dávila no intervinieron.
El Juez Asociado Señor Hutchison disintió.*